DETAILED ACTION
Claims 1-50 are pending. Claims 1-29 are canceled. Claims 30-50 have been examined and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20200076748) in view of Hon (US 20070198534), hereinafter Hon_H.
Regarding Claim 30: 
Han discloses – A computer-implemented method comprising:
providing, by one or more configured computing systems, an extensible communication system that manages visual interactions between users, including: (Han; Paragraph [22-23, 26] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and 
providing a plurality of system-provided layers that each implement an associated type of functionality available to be included in the visual interactions; (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based content. The whiteboard (e.g., 120 and 130) can be a container of non-text based chats or user interactions. Participants' actions associated with the whiteboard or chat session can be rendered together with corresponding timestamps via chat messages using the chat compositor. The chat compositor renders a whiteboard with timeline based chat messages with three content layers that includes a base layer, a sandbox layer and an annotation layer that can blend the sandbox layer 820 and the annotation layer 830 to generate the whiteboard 130 for participants of the chat session on top of the base layer.) 
providing extensibility capabilities to enable additional entities to add additional entity-provided layers that each implement an additional type of functionality available to be included in the visual interactions; and (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based content. The whiteboard (e.g., 120 and 130) can be a container of non-text based chats or user interactions. Participants' 
providing integration capabilities to combine visual aspects from multiple selected layers to create resulting visual information for use in the visual interactions, (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based content. The whiteboard (e.g., 120 and 130) can be a container of non-text based chats or user interactions. Participants' actions associated with the whiteboard or chat session can be rendered together with corresponding timestamps via chat messages using the chat compositor. The chat compositor renders a whiteboard with timeline based chat messages with three content layers that includes a base layer, a sandbox layer and an annotation layer that can blend the sandbox layer 820 and the annotation layer 830 to generate the whiteboard 130 for participants of the chat session on top of the base layer.) 
including using priorities associated with the multiple selected layers to control whether some information from lower-priority layers is included in the resulting visual information; and (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context 
Han does not explicitly disclose – using, by the one or more configured computing systems, the extensible communication system to manage a session of visual interactions between multiple users using Web browsers executing on client devices of the multiple users. More specifically, Hon (Paragraph [22-23, 26, 34-35, 39-41]) discloses systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system includes a chat compositor that is used to bring whiteboard experience to instant message (IM) applications that renders non-text content (e.g., static image, video animations, or user-created 2D/3D geometries), e.g., "using, by the one or more configured computing systems, the extensible communication system to manage a session of visual interactions between multiple users", but does not explicitly disclose where managing sessions of visual interactions between multiple users includes using Web browsers executing on client devices of the multiple users, which is disclosed by Hon_H (see below)
using Web browsers executing on client devices of the multiple users, including: (Hon_H; Paragraph [50, 60-64] - A system and method for providing a browser-based program to create, and configure a shared space whereby multiple users can access this shared space to perform tasks and interact such as input, modify text and delete images, drawings and other multimedia via media-layers in a real-time synchronous manner. a system 100C illustrating the process of establishing and operating a session within a user application such as a web browser.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the systems and methods that provide an online and/or offline meeting system of Han that utilizes a "scene" as a collaboration context that is used to bring whiteboard experience to instant message (IM) applications, with the system and method for providing a browser-based program to create, and configure a shared space of Hon_H whereby multiple users can access this shared space to perform tasks and interact such as input, modify text and delete images, drawings and other multimedia via media-layers in a real-time synchronous manner, such that Hon_H adds a browser-based program to create, and configure a shared space whereby multiple users can access this shared space to perform tasks and interact to the systems and methods that provide an online and/or offline meeting system of Han, where the combination of elements according to known methods would yield a predictable result. (Hon_H; Abstract; Paragraph [50]) 
Han-Hon_H further discloses – receiving a selection of multiple layers to use in the session, wherein the multiple layers include at least one system-provided layer and at least one additional entity-provided layer, and wherein each of the multiple layers specifies a data 
using the integration capabilities to combine visual aspects of the selected multiple layers in a resulting visible sphere around a center point that includes views in multiple directions from the center point, wherein the visible sphere includes visual information from each of the multiple layers; (Han; Paragraph [22-23, 26, 53-55] - The system further includes a device capable of generating a three-dimensional simulation of the surrounding environment (e.g., a virtual reality of the surrounding environment for display on the display element of the device) that can utilize outputs from at least one of the image capture elements 1204 and 1210 to assist in determining the location and/or orientation of a user and in recognizing nearby persons, objects, or locations. The 
initiating the session by, for each of the multiple users, participating in interactions with a Web browser that is executing on a client device of the user (Hon_H; Paragraph [50, 60-64] - A system and method for providing a browser-based program to create, and configure a shared space whereby multiple users can access this shared space to perform tasks and interact such as input, modify text and delete images, drawings and other multimedia via media-layers in a real-time synchronous manner. a system 100C illustrating the process of establishing and operating a session within a user application such as a web browser.)
to determine an initial view orientation of the user that is one of the multiple directions from the center point, and to transmit visual information to the Web browser of the user that corresponds to a subset of the visible sphere that is visible from the center point using the determined initial view orientation of the user; and (Han; Paragraph [22-23, 26, 53-55] - The system further includes a device capable of generating a three-dimensional simulation of the surrounding environment (e.g., a virtual reality of the surrounding environment for display on the display element of the device) that can utilize outputs from at least one of the image capture elements 1204 and 1210 to assist in determining the location and/or orientation of a user and in recognizing nearby persons, objects, or locations. The captured image information may also be analyzed to recognize nearby persons, objects, or locations (e.g., by matching parameters or elements from the 
continuing the session over time by performing further interactions with the Web browsers to update visual information being displayed to the multiple users based on actions of at least some of the multiple users and to perform communications between the multiple users. (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based content. The chat compositor renders a whiteboard with timeline based chat messages with three content layers that includes a base layer, a sandbox layer and an annotation layer. A timestamp can be linked to each metadata. In response to metadata being downloaded from a chat server and saved on a user device, the chat compositor can render an updated whiteboard by adding the metadata through a linked timestamp.)
Regarding claim 31:
Han-Hon_H further discloses – The computer-implemented method of claim 30 wherein the receiving of the selection of the multiple layers to use in the session includes receiving information about a user-provided layer from one of the multiple users that includes one or more virtual objects provided by the one user, (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat 
wherein the actions of the at least some users includes one or more other users different from the one user manipulating at least one of the virtual objects to cause one or more modifications to the at least one virtual object, and (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based content. The whiteboard (e.g., 120 and 130) can be a container of non-text based chats or user interactions. Participants' actions associated with the whiteboard or chat session can be rendered together with corresponding timestamps via chat messages using the chat compositor. The chat compositor renders a whiteboard with timeline based chat messages with three content layers that includes a base layer, a sandbox layer and an annotation layer. For example, the annotation layer can include user-generated 2D/3D geometries and texts.) 
wherein the updating of the visual information being displayed to the multiple users includes updating a visual representation of the at least one virtual object that is displayed to the 
Regarding the above dependent claims, the rationale to combine Han in view of Hon_H as discussed in claim 30, applies here as well.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 32-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (US 20200076748).
Regarding claim 32:
Han discloses – A system, comprising: 
one or more hardware processors of one or more computing systems; and one or more memories with stored instructions that, when executed by at least one of the one or more hardware processors, cause the one or more computing systems to perform 
receiving a selection of multiple layers to use in the session, wherein each of the multiple layers specifies a data source that provides information to be shown in that layer and specifies one or more functions for users to interact with the provided information for that layer to provide at least one type of functionality for that layer to be included in the shared visual information; (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based content. The whiteboard (e.g., 120 and 130) can be a container of non-text based chats or user interactions. Participants' actions associated with the whiteboard or chat session can be rendered together with corresponding timestamps via chat messages using the chat compositor. The chat compositor renders a whiteboard with timeline based chat messages with three content layers that includes a base layer, a sandbox layer and an annotation layer that can blend the sandbox layer 820 and the annotation layer 830 to generate the whiteboard 130 for participants of the chat session on top of the base layer.)

initiating the session by transmitting at least some of the initial version of the shared visual information to the client devices of the multiple users, including transmitting at least one of the one or more views to each of the multiple users for display to the user; and (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based content. The whiteboard (e.g., 120 and 130) can be a container of 
continuing the session over time by further interacting with the client devices of the multiple users to update the shared visual information being displayed to the multiple users based at least in part on interactions of at least some of the multiple users with displayed shared visual information for the session. (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based content. The chat compositor renders a whiteboard with timeline based chat messages with three content layers that includes a base layer, a sandbox layer and an annotation layer. A timestamp can be linked to each metadata. In response to metadata being downloaded from a chat server and saved on a user device, the chat compositor can render an updated whiteboard by adding the metadata through a linked timestamp.)
Regarding claim 33:
Han further discloses – The system of claim 5 wherein the multiple layers are specified by one or more of the multiple users, (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia 
wherein at least one of the multiple layers includes at least one permission specified by at least one of the multiple users, and wherein the managing of the session further includes, before updating the shared visual information based at least in part on the interactions of the at least some users with the displayed shared visual information for the session, determining that the interactions are with the at least one layer and are allowed by the at least one permission. (Han; Paragraph [22-23, 26, 34-35] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based content, options can be provided to participants of the chat session to enable or disable the chat compositor such that a participant may engage or disengage discussions associated with the whiteboard. The whiteboard (e.g., 120 and 130) can be a container of non-text based chats or user interactions. Participants' actions associated with the whiteboard or chat session can be rendered together with corresponding timestamps via chat messages using the chat compositor.)

Han further discloses – The system of claim 6 wherein one of the interactions of one of the at least some users includes at least one of adding or removing or changing a virtual object for one of the at least one layers, and (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based content. The chat compositor renders a whiteboard with timeline based chat messages with three content layers that includes a base layer, a sandbox layer and an annotation layer. Functions or options provided by the chat compositor may include erasing or modifying participants' annotations. Erasing a participant's annotation from the whiteboard may be implemented in a two-step process. First, the annotation is modified or erased from the annotation layer 830, as illustrated in FIG. 8D. Second, content of the whiteboard can be rendered by combining the modified annotation layer 830 with the sandbox layer 820.)
wherein the determining that the interactions are allowed by the at least one permission includes determining that the one user is authorized to perform the at least one of the adding or removing or changing. (Han; Paragraph [22-23, 26, 34-35] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based content, options can be provided to participants of the chat session to enable or disable the chat compositor such that a participant may engage or disengage discussions associated with the whiteboard. The 
Regarding claim 35:
Han further discloses – The system of claim 5 wherein one of the interactions of one of the at least some users includes at least one of adding or removing a layer for the session, and (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based content. The chat compositor renders a whiteboard with timeline based chat messages with three content layers that includes a base layer, a sandbox layer and an annotation layer. Functions or options provided by the chat compositor may include erasing or modifying participants' annotations. Erasing a participant's annotation from the whiteboard may be implemented in a two-step process. First, the annotation is modified or erased from the annotation layer 830, as illustrated in FIG. 8D. Second, content of the whiteboard can be rendered by combining the modified annotation layer 830 with the sandbox layer 820.)
wherein the managing of the session further includes, before updating the shared visual information based at least in part on the interactions of the at least some users with the displayed shared visual information for the session, determining that the one interaction is allowed to be performed by the one user. (Han; Paragraph [22-23, 26, 34-35] - Systems and methods that provide an online and/or offline meeting system that 
Regarding claim 36:
Han further discloses – The system of claim 5 wherein the managing of the session further includes receiving instructions to perform a change involving at least one of adding or removing a user for the session, and (Han; Paragraph [22-23, 26, 42-44] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages that provides managing resources within a session, for example, collaboration sessions can be initiated over existing contacts from participants' social circles or a public session that can be a collaboration session which is visible (searchable) to all users including non-friend users and/or anonymous users who may choose to "follow" a certain session whenever a public session is updated by an owner of the public session.)
determining that the change is allowed to be performed, and wherein the continuing of the session over time includes providing the shared visual information after the change to a modified group of users based on the change. (Han; Paragraph [22-23, 26, 34-35] - 
Regarding claim 37:
Han further discloses – The system of claim 5 wherein the performing of the automated operations include providing functionality of an extensible shared visual interaction system that includes a plurality of system-provided layers and that includes an extensible architecture allowing further layers to be added by entities separate from an operator of the extensible shared visual interaction system, and (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based content. The whiteboard (e.g., 120 and 130) can be a container of non-text based chats or user interactions. Participants' actions associated with the whiteboard or chat session can be rendered together with corresponding timestamps via chat messages using the chat compositor. The chat compositor renders a whiteboard with 
wherein the multiple layers include at least one of the system-provided layers. (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based content. The whiteboard (e.g., 120 and 130) can be a container of non-text based chats or user interactions. Participants' actions associated with the whiteboard or chat session can be rendered together with corresponding timestamps via chat messages using the chat compositor. The chat compositor renders a whiteboard with timeline based chat messages with three content layers that includes a base layer, a sandbox layer and an annotation layer that can blend the sandbox layer 820 and the annotation layer 830 to generate the whiteboard 130 for participants of the chat session on top of the base layer.)
Regarding claim 38:
Han further discloses – The system of claim 10 wherein the multiple layers have associated information to specify a relative ordering of the multiple layers used to resolve conflicts between information included in different layers during the combining of the multiple layers, and (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one 
wherein one or more of the multiple layers are further layers added by one or more of the multiple users. (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based content. The whiteboard (e.g., 120 and 130) can be a container of non-text based chats or user interactions. Participants' actions associated with the whiteboard or chat session can be rendered together with corresponding timestamps via chat messages using the chat compositor. The chat compositor renders a whiteboard with timeline based chat messages with three content layers that includes a base layer, a sandbox layer and an annotation layer. For example, the annotation layer can include user-generated 2D/3D geometries and texts.) 
Regarding claim 39:
Han further discloses – The system of claim 10 wherein the multiple layers have associated information to specify a relative priority of the multiple layers used to resolve conflicts between information included in different layers during the combining of the multiple 
wherein one or more of the multiple layers are further layers added by one or more entities different from the multiple users. (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based content. The whiteboard (e.g., 120 and 130) can be a container of non-text based chats or user interactions. Participants' actions associated with the whiteboard or chat session can be rendered together with corresponding timestamps via chat messages using the chat compositor. The chat compositor renders a whiteboard with timeline based chat messages with three content layers that includes a base layer, a sandbox layer and an annotation layer. 
Regarding claim 40:
Han further discloses – The system of claim 5 wherein the at least one type of functionality implemented by each of one or more layers of the multiple layers includes functionality within a gaming environment, and (Han; Paragraph [22-23, 26, 49] - a virtual collaboration system 1110 for providing a virtual collaboration in accordance with various embodiments that allows the virtual collaboration system 1110 to communicate with the client computing devices 1102 via the network 1104, including, for example, gaming consoles.)
wherein the managing of the session includes managing a game involving the multiple users within the gaming environment. (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based content. The chat compositor renders a whiteboard with timeline based chat messages with three content layers that includes a base layer, a sandbox layer and an annotation layer. A timestamp can be linked to each metadata. In response to metadata being downloaded from a chat server and saved on a user device, the chat compositor can render an updated whiteboard by adding the metadata through a linked timestamp.)
Regarding claim 41:
Han further discloses – The system of claim 5 wherein the at least one type of functionality implemented by each of one or more layers of the multiple layers includes functionality 
Regarding claim 42:
Han further discloses – The system of claim 5 wherein one of the multiple layers has multiple virtual objects that include one or more virtual objects added by one or more users of the multiple users, and (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based content. The whiteboard (e.g., 120 and 130) can be a container of non-text based chats or user interactions. Participants' actions associated with the whiteboard or chat session can be rendered together with corresponding timestamps via chat messages using the chat compositor. The chat compositor renders a whiteboard with timeline based chat messages with three content layers that includes a base layer, a sandbox layer and an annotation layer. For example, the annotation layer can include user-generated 2D/3D geometries and texts.)

Regarding claim 43:
Han further discloses – The system of claim 15 wherein the multiple virtual objects have virtual locations that are specified in relation to each other, and (Han; Paragraph [22-23, 26, 53-55] - The system further includes a device capable of generating a three-dimensional simulation of the surrounding environment (e.g., a virtual reality of the surrounding environment for display on the display element of the device) that can utilize outputs from at least one of the image capture elements 1204 and 1210 to assist in determining the location and/or orientation of a user and in recognizing nearby persons, objects, or locations. The captured image information may also be analyzed to recognize nearby persons, objects, or locations (e.g., by matching parameters or elements from the 
wherein the combining of the multiple layers to create an initial version of the shared visual information includes generating the one or more views in the one or more directions to include visual representations of the multiple virtual objects placed based on the virtual locations. (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based content. The whiteboard (e.g., 120 and 130) can be a container of non-text based chats or user interactions. Participants' actions associated with the whiteboard or chat session can be rendered together with corresponding timestamps via chat messages using the chat compositor. The chat compositor renders a whiteboard with timeline based chat messages with three content layers that includes a base layer, a sandbox layer and an annotation layer. For example, the annotation layer can include user-generated 2D/3D geometries and texts.)
Regarding claim 44:
Han further discloses – The system of claim 5 wherein the managing of the session further includes providing further shared information to the multiple users that includes at least of audio information or haptic information, (Han; Paragraph [22-23, 26, 31] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages (e.g., extended resources like the scene and audio/video 
wherein the transmitting of the at least some initial version of the shared visual information includes transmitting at least some of the further shared information, and wherein the continuing of the session over time further includes updating the further shared information based at least in part on the interactions of the at least some users. (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based content. The whiteboard (e.g., 120 and 130) can be a container of non-text based chats or user interactions. Participants' actions associated with the whiteboard or chat session can be rendered together with corresponding timestamps via chat messages using the chat compositor. The chat compositor renders a whiteboard with timeline based chat messages with three content layers that includes a base layer, a sandbox layer and an annotation layer. For example, the annotation layer can include user-generated 2D/3D geometries and texts.)
Regarding claim 45:
Han further discloses – The system of claim 5 wherein the client devices of the multiple users are at multiple geographical locations, and wherein the transmitting and the updating includes sending information over one or more computer networks between the 
Regarding claim 46:
Han further discloses – The system of claim 5 wherein the updating are performed in a realtime manner in response to the interactions of the at least some users, such that the multiple users view receive substantially the same shared visual information at the same time that is updated as the interactions of the at least some users occur. (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-
Regarding claim 47:
Han discloses – A non-transitory computer-readable medium having stored contents that cause one or more computing systems to perform automated operations including at least: (Han; Paragraph [22-23, 26] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based content.)
receiving, by the one or more computing systems, and for use in an interaction session involving at least a first user, a selection of multiple layers, (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based content. The whiteboard (e.g., 120 and 130) can be a container of non-text based chats or user interactions. Participants' actions associated with the whiteboard or chat session can be rendered together with corresponding timestamps via chat messages using the chat compositor. The chat compositor renders a whiteboard with timeline based chat 
wherein each of the multiple layers specifies a data source that provides at least one type of information to be presented in visual information for the interaction session and specifies one or more functions for interaction with that provided at least one type of information; (Han; Paragraph [22-23, 26, 53-55] - The system further includes a device capable of generating a three-dimensional simulation of the surrounding environment (e.g., a virtual reality of the surrounding environment for display on the display element of the device) that can utilize outputs from at least one of the image capture elements 1204 and 1210 to assist in determining the location and/or orientation of a user and in recognizing nearby persons, objects, or locations. The captured image information may also be analyzed to recognize nearby persons, objects, or locations (e.g., by matching parameters or elements from the mapping information). The captured image information may also be analyzed to recognize nearby persons, objects, or locations (e.g., by matching parameters or elements from the mapping information).)
combining, by the one or more computing systems, information provided by the multiple layers to create an initial version of the visual information that includes one or more views in one or more directions; (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based content. The whiteboard (e.g., 120 
initiating, by the one or more computing systems, the interaction session by transmitting the initial version of the visual information to one or more client devices of one or more users, including transmitting the initial version of the visual information to a first client device of the first user for display to the first user; and (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based content. The whiteboard (e.g., 120 and 130) can be a container of non-text based chats or user interactions. Participants' actions associated with the whiteboard or chat session can be rendered together with corresponding timestamps via chat messages using the chat compositor. The chat compositor renders a whiteboard with timeline based chat messages with three content layers that includes a base layer, a sandbox layer and an annotation layer that can blend the sandbox layer 820 and the annotation layer 830 to generate the whiteboard 130 for participants of the chat session on top of the base layer.)
continuing, by the one or more computing systems, the interaction session over time by further interacting with the one or more client devices to update the visual information based 
Regarding claims 48 and 50:
Han discloses – The non-transitory computer-readable medium of claim 47 wherein the one or more computing systems implement an extensible shared visual interaction system, wherein at least one layer of the multiple layers is a predefined layer provided by the extensible shared visual interaction system for use in a plurality of interaction sessions involving a plurality of users, (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based content. The whiteboard (e.g., 120 and 130) can be a container of non-text based chats or user interactions. Participants' actions associated with the whiteboard or chat session can be rendered together with 
wherein at least one other layer of the multiple layers is a new layer defined by the first user for use in the interaction session, and wherein the one or more views in the one or more directions have information from each of the multiple layers. (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based content. The whiteboard (e.g., 120 and 130) can be a container of non-text based chats or user interactions. Participants' actions associated with the whiteboard or chat session can be rendered together with corresponding timestamps via chat messages using the chat compositor. The chat compositor renders a whiteboard with timeline based chat messages with three content layers that includes a base layer, a sandbox layer and an annotation layer. For example, the annotation layer can include user-generated 2D/3D geometries and texts.)
Regarding claim 49:
Han discloses – A computer-implemented method comprising:
receiving, by one or more computing systems, and for use in an interaction session involving at least a first user, a selection of multiple layers that each provides at least one type of information to be presented in visual information for the interaction session, (Han; 
at least one of the multiple layers being associated with an actual physical environment; (Han; Paragraph [22-23, 26, 53-55] - The system further includes a device capable of generating a three-dimensional simulation of the surrounding environment (e.g., a virtual reality of the surrounding environment for display on the display element of the device) that can utilize outputs from at least one of the image capture elements 1204 and 1210 to assist in determining the location and/or orientation of a user and in recognizing nearby persons, objects, or locations. The captured image information may also be analyzed to recognize nearby persons, objects, or locations (e.g., by matching parameters or elements from the mapping information). The captured image information may also be analyzed to recognize nearby persons, objects, or locations (e.g., by matching parameters or elements from the mapping information).) 

initiating, by the one or more computing systems, the interaction session by transmitting the initial version of the visual information to one or more client devices of one or more users, including transmitting the initial version of the visual information to a first client device of the first user for display to the first user; and (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based 
continuing, by the one or more computing systems, the interaction session over time by further interacting with the one or more client devices to update the visual information based at least in part on interactions of the first user with the one or more virtual objects, the interactions causing communications to be sent to one or more other users in the physical environment that the one or more virtual objects represent. (Han; Paragraph [22-23, 26, 34-35, 40-41] - Systems and methods that provide an online and/or offline meeting system that utilizes a "scene" as a collaboration context and/or for collecting and grouping related texts and multimedia based messages. The system provides a whiteboard using a chat compositor when one participant of a chat session shares non-text based content. The chat compositor renders a whiteboard with timeline based chat messages with three content layers that includes a base layer, a sandbox layer and an annotation layer. A timestamp can be linked to each metadata. In response to metadata being downloaded from a chat server and saved on a user device, the chat compositor can render an updated whiteboard by adding the metadata through a linked timestamp.) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Kunchakarra (US 20120209694) - Virtual communication platform - Discloses a collaborative platform comprising performing a collaborative interactive session for a plurality of members, wherein some or all of the plurality of members interact from different human interaction platforms
Reisman (US 20140123168) - Method and apparatus for browsing using alternative linkbases - Discloses systems and methods for navigating hypermedia using multiple coordinated input/output device sets that allow a user and/or an author to control what resources are presented on which device sets
Sekaran (US 20080069011) - Distributable, scalable, pluggable conferencing architecture - Discloses an architecture for scalable, pluggable multi-party, and distributed multimedia conferencing that allows the seamless plug-in of different distributed media components (e.g., data, audio/video, messaging) to accommodate client participation in a conference session 
Golczewski (US 20080050715) - Educational system and method having virtual classrooms - Discloses a system for student instruction that comprises an online learning system having one or more nodes that creates a learning session at a session start time and creates learning environments having a virtual classroom such that at the virtual class room, at least one student can view the activity associated with at least one other student with or without teacher involvement

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ML/Examiner, Art Unit 2457 


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457